1 Reported in 229 N.W. 579.
In this personal injury action plaintiff had a verdict, and defendant appeals from the order denying his alternative motion for judgment notwithstanding or a new trial.
The case has been tried twice. The first trial resulted in a verdict for defendant, but on appeal there was a reversal of the order denying a new trial. 174 Minn. 481, 219 N.W. 769. We considered *Page 462 
then that there were fact issues as to negligence and contributory negligence but reversed because of prejudicial error. We need not restate the facts, which are sufficiently summarized in the former opinion. The evidence for plaintiff, believed by the jury, leaves the case as to the facts just about as it was before — enough so at least to make the former decision the law of the case. We find no reason for disturbing the verdict.
The question whether defendant was covered by casualty insurance was made too much of at the opening of the trial. But for lack of proper objection at the time and by reason of the character of their own participation in the proceedings, counsel for defendant cannot now predicate error on what occurred. There seemed to be a question as to whether a policy which had been issued to defendant was in force. The learned trial judge was obviously right in refusing to litigate that issue.
The assignments of error based on the charge are without merit. So far as defendant's requests for instructions state the law their substance was given the jury.
Affirmed. *Page 463